PER CURIAM.
Complaint was filed May 22, 1963, charging respondent with professional misconduct. Respondent by written answer and again at final hearing before the referee pleaded guilty to the charges against him. The referee found respondent guilty as charged and recommended that he be privately reprimanded.
The Board of Governors, upon review of the referee’s report, concurred in the finding of guilt, but ordered that respondent be suspended from the practice of law for six months.
More than thirty days have now elapsed since the Board of Governors filed its judgment and record of proceedings in this court. No petition for review of said judgment has been filed pursuant to Rule 11.11 (3) of the Integration Rule of The Florida Bar, 31 F.S.A.
From our knowledge of the record we decide that there is no occasion to interfere, so the judgment of the Board is confirmed and the respondent is suspended for six months from the date this order is entered and thereafter until he shall have paid the costs hereby taxed against him in the sum of $115.25.
DREW, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.